DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hurt (WO 2017/035056 A1) in view of Davidson et al. (US 8,869,797 B2). 
	Regarding claim 1, Hurt discloses a sealing pad (sealing element 1903, Figure 16 and 17) for sealing a respiratory mask (mask 1950, Figure 16); the mask being for use on a human face and capable of sealing against the face without the pad (Figures 14 and 15 show sealing element 1903 in its free form and Figures 16 and 17 show sealing pad used in conjunction with mask); the human face having a nose, nostrils, a nasal ridge, a mouth, a philtrum and on either side of the nose a respective concave portion and a respective cheek (Figure 17); the mask being configured to create a sealing interface (see perimeter of mask 1950 creating a seal around patient’s nose and mouth, Figure 17, Paragraph 0059); the sealing interface encircling the nostrils and including portions crossing the nasal ridge and the concave portions (see Figure 17); the pad having a face-contacting side to sealingly engage the face; and a mask contacting side to sealingly engage the mask ("sealing element 1903 of pad 1910 deforms against mask 1950 and patient 1955 to form a seal caused by the compressed of pad” – therefore there is both a face and mask engaging side of the sealing element, Paragraph 0059); the pad including a portion for crossing the nasal ridge (bridge 1970, Figure 16) and portions for crossing the concave portions (arms 1972 and 1973, Figure 17) such that the mask contacting side is engageable with the mask to define the portions of the sealing interface crossing the nasal ridge and the concave portions (Figure 17); the pad at least one of portions for conveying fluid across the sealing interface (nasogastric tubing 1900, Figures 16 and 17 - nasogastric tubing capable of carrying food/nutrients in and having one or more defined apertures for carrying one or more tube portions for conveying fluid across the sealing interface (opening 1930 allows tubing 1900 to cross sealing interface created by mask 1950, Figure 16).
Hurt does not specifically state the portions for crossing the concave portions being thicker than the portion for crossing the nasal ridge.  
However, Davidson teaches a cushion (cushion 10, Figure 1) for use in a respiratory mask (abstract) that comprises a cushion with varying wall thickness, with a thinner wall thickness around the nasal bridge region (NB, Figure 5-1) compared to the lower cheek/chin regions (UC, Figure 5-1, and Paragraph 49).
Therefore, it would have been obvious at the time of invention to incorporate a thinner nasal bridge region on the sealing pad as compared to the lower cheek region, as this arrangement provides higher flexibility in more sensitive regions, such as the nasal bridge region, and lower flexibility in less sensitive regions, such as the cheek and chin regions (Paragraph 49). Having variable flexibility in different regions of the sealing pad may enhance comfort to the patient while also improving sealing properties. 
Regarding claim 2, Hurt in view of Davidson teach the pad of claim 1 wherein at least one of at least one of the one or more tube portion (tubing 1900, Figure 16) is positioned to overlie one of the cheeks (see tubing 1900 crossing cheek region, Figure 16), and at least one of the one or more apertures (opening 1930, Figure 16).  
Regarding claim 3, Hurt in view of Davidson teach the pad of claim 1 at least one of carrying, the tube portions to convey, over each of the cheeks, fluid across the sealing interface (nasogastric tubing 1900, Figure 16/17 - nasogastric tubing capable of carrying food/nutrients in liquid form), and having defined apertures (opening 1930, Figure 16/17) for carrying the tube portions to convey, over each of the cheeks, fluid across the sealing interface (see tubing 1900 going over cheeks across sealing interface created by mask, Figure 16/17).
	Regarding claim 4, Hurt in view of Davidson teach the pad of claim 1 wherein the face-contacting side is at least tacky to seal against the face and remain on the face when the mask is removed (surface of sealing element may include an adhesive for affixing sealing element to patient, Paragraph 0038).
Regarding claim 5, Hurt in view of Davidson teach the pad of claim 1 wherein the sealing interface encircles the nostrils and the mouth (sealing interface created by perimeter of mask 1950 encircles both nostrils and mouth of patient, Figure 17).
Regarding claim 6, Hurt in view of Davidson teach the pad of claim 1 having two ends (pad 1903 having two respective ends, Figure 17) each of which is arranged to overlie a respective one of the cheeks (Figure 17).
Regarding claim 7, Hurt in view of Davidson teach the pad of claim 6 being approximately inverted U-shaped or inverted V-shaped (see shape of sealing element 1903 being an inverted U or V shape, Figure 17).
Regarding claim 8, Hurt in view of Davidson teach the pad of claim 1 including a portion shaped to run obliquely downwards from the nasal ridge and turn to run downwardly alongside the philtrum (see arms 1973 and 1962 running obliquely down from nasal ridge and turn to run down alongside philtrum, Figure 16 and 17).
the pad of claim 1 having a free configuration (Figure 14 and 15 show sealing pad in use without mask), in which the face-contacting side is at least approximately planar (Figure 15), and being resiliently deformable to an in-use configuration (pad made of deformable material, Paragraph 0045).
Regarding claim 10, Hurt in view of Davidson teach a method of treatment comprising a pad being a sealing pad (sealing element 1903, Figure 16s and 17) for sealing a respiratory mask (mask 1950, Figure 16); the mask being for use on a human face and capable of sealing against the face without the pad (Figures 14 and 15 show sealing element 1903 in its free form and Figures 16 and 17 show sealing pad used in conjunction with mask), the human face having a nose, nostrils, a nasal ridge, a mouth, a philtrum and on either side of the nose a respective concave portion and a respective cheek (Figure 17); the mask being configured to create a sealing interface (see perimeter of mask 1950 creating a seal, Figure 17, Paragraph 0059); the sealing interface encircling the nostrils and including portions crossing the nasal ridge and the concave portions (see Figure 17); the pad having a face-contacting side to sealingly engage the face; and a mask contacting side to sealingly engage the mask ("sealing element 1903 of pad 1910 deforms against mask 1950 and patient 1955 to form a seal caused by the compressed of pad, Paragraph 0059); the pad including a portion for crossing the nasal ridge (bridge 1970, Figure 16) and portions for crossing the concave portions (arms 1972 and 1973, Figure 17) such that the mask contacting side is engageable with the mask to define the portions of the sealing interface crossing the nasal ridge and the concave portions (Figure 17); the pad at least one of portions for conveying fluid across the sealing interface (nasogastric tubing 1900, Figure 16/17 - nasogastric tubing capable of carrying food/nutrients in liquid form), and having one or more defined apertures for carrying one or more tube portions for conveying fluid across the sealing interface (opening 1930 allows tubing 1900 to cross sealing interface created by mask 1950, Figure 16); the method further comprising delivering a first fluid via one or more of the tube portions (nasogastric tubing 1900 capable of carrying food/nutrients in liquid form); and delivering a second fluid via the mask (mask 1950 being a bag valve mask for providing positive ventilation via an oxygen reservoir, abstract).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hurt (WO 2017/035056 A1) in view of Davidson et al. (US 8,869,797 B2) and further in view of Noble (US 2006/0174889 A1).
Hurt in view of Davidson teach a sealing pad (sealing element 1903, Figures 16 and 17) for sealing a respiratory mask (mask 1950, Figure 16); the mask being for use on a human face and capable of sealing against the face without the pad (Figures 14 and 15 show sealing element 1903 in its free form and Figures 16 and 17 show sealing pad used in conjunction with mask); the human face having a nose, nostrils, a nasal ridge, a mouth, a philtrum and on either side of the nose a respective concave portion and a respective cheek (Figure 17); the mask being configured to create a sealing interface (see perimeter of mask 1950 creating a seal, Figure 17, Paragraph 0059); the sealing interface encircling the nostrils and including portions crossing the nasal ridge and the concave portions (see Figure the pad having a face-contacting side to sealingly engage the face; and a mask contacting side to sealingly engage the mask ("sealing element 1903 of pad 1910 deforms against mask 1950 and patient 1955 to form a seal caused by the compressed of pad, Paragraph 0059); the pad including a portion for crossing the nasal ridge (bridge 1970, Figure 16) and portions for crossing the concave portions (arms 1972 and 1973, Figure 17) such that the mask contacting side is engageable with the mask to define the portions of the sealing interface crossing the nasal ridge and the concave portions (Figure 17); the pad at least one of portions for conveying fluid across the sealing interface (nasogastric tubing 1900, Figure 16/17 - nasogastric tubing capable of carrying food/nutrients in liquid form), and having one or more defined apertures for carrying one or more tube portions for conveying fluid across the sealing interface (opening 1930 allows tubing 1900 to cross sealing interface created by mask 1950, Figure 16); the method further comprising delivering oxygen via one or more of the tube portions (administer oxygen to patients via tubing, Paragraph 0016).
Hurt in view of Davidson does not specifically teach a method of anesthesia comprising delivering an anesthetic via the mask. However, Noble teaches a method of administering an anesthetic (abstract) to a patient via a mask (mask 702, Figure 1; Paragraph 155), while also being used in conjunction with an oxygen-supplying nasal cannula (Paragraph 0057). 
Therefore, it would have been obvious at the time of invention to use the system as taught by Hurt and Davidson to further include delivering an anesthetic via the mask, while also supplying oxygen via a nasal cannula, as this would provide a means of . 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hurt (WO 2017/035056 A1) in view of Davidson et al. (US 8,869,797 B2) and further in view of Chimenti et al. (US 9,999,738 B2). 
Hurt in view of Davidson teach the pads in accordance with claim 1, but is silent on a range of pads of differing sizes to suit humans of differing sizes. 
However, Chimenti teaches a gel cushion (cushion 10, Figure 1) that is placed on a user’s nose bridge before putting on a ventilator mask (abstract), with the cushion being made in different sizes (Figures 3a-3d show a series of gel cushions ranging from the largest size to smallest, and Column 3 lines 43-50). 
Therefore, it would have been obvious at the time of invention to modify the teachings of Hurt and Davidson to include a sealing pad that comes in a range of sizes, as this would allow the accommodation for different sized users, such ad both adults and children (Column 3, lines 43-50).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B LEDERER whose telephone number is (571)- 272-7274.  The examiner can normally be reached on Monday - Friday, 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571)-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH B LEDERER/Examiner, Art Unit 3785                 

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785